DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitations "the second duty cycle" and “the successive scan cycle” in lines 6 and 7, respectively.  There is insufficient antecedent basis for these limitations in the claim. However, it is noted that it appears that claim 19 should depend on claim 16 based on the claimed language of claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (Rao), U.S. Patent Pub. No. 2015/0350972.
Regarding claims 1, 8 and 15, Rao discloses a mobile wireless communication device (UE item 106), (figure 3) comprising: at least one wireless communication transceiver (see circuitry in figure 3); and a processor coupled to the transceiver (see circuitry in figure 3), and which executes program code (0058) that enables the mobile wireless communication device to: determine whether the wireless communication device is camped within a coverage area of an accessible wireless connection point (Wi-F-/WLAN access point embodiment, 0049, 0052, 0055) while the wireless communication device is in motion wherein the wireless connection point is not a cellular network node (Wi-Fi-/WLAN access point embodiment, 0049, 0052, 0055), in response to determining the wireless communication device is camped within the coverage area of an accessible wireless connection point, selectively connect the transceiver to the accessible wireless connection point (in order to support motion state based connected mode transition throttling techniques , a motion state of the UE 106 may be determined. The state of motion of the UE 106 may be either ‘stationary’ or ‘non-stationary’, as two possibilities. For example, if motion above a motion threshold is detected, the UE 106 may be determined to be non-stationary, while if motion detected is below the motion threshold, the UE 106 may be determined to be non-stationary) (0079), (if the UE 106 ceases to be stationary, connected mode transition throttling may be disabled and/or a previously barred cell may be unbarred, even if the prescribed period of time has not yet expired. As another example, if the UE re-selects to a different serving cell, connected mode transition throttling may be disabled) (0086); and in response to determining the wireless communication device is not camped within the coverage area of an accessible wireless connection point, defer connecting the transceiver to the accessible wireless connection point (barring the UE 106 from the serving cell may include preventing the UE 106 from camping on that cell (which may indirectly prevent or throttle further attempts to transition to connected mode on that cell) (0082).
Regarding claims 2 and 9, Rao discloses the wireless communication device of claim 1/method of claim 8, wherein the program code further enables the device to determine whether the wireless communication device is in motion by: detecting that a motion activity event has been received from an activity recognition utility, the motion activity event indicating motion of the wireless communication device, the activity recognition utility sending the motion activity event based on an analysis of signals collected from sensors of the wireless communication device (the motion detection may be performed by motion sensing circuitry of the UE 106. For example, the UE 106 may include one or more accelerometers, gyroscopes, vibration sensors, and/or other motion sensing components, which may be capable of sensing motion magnitude and type for various types of motion) (0080).

Allowable Subject Matter
Claims 3-6, 10-13, 16-19, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 10 and 16, prior art fails to suggest or render obvious wherein program code further enables the device to determine whether the wireless communication device is camped within the coverage area of an accessible wireless connection point by enabling the device to: perform an initial scan cycle that detects a first set of wireless connection points accessible to the wireless communication device; detect that a motion activity event has been received; in response to detecting that the motion activity event has been received, initiate a successive scan cycle that detects a successive set of wireless connection points accessible to the wireless communication device; identify at least one common wireless connection point that is a member of both the first set of wireless connection points and the successive set of wireless connection points; and for each of the at least one common wireless connection point that is identified: identifying an encamped common wireless connection point that is within each of the successive set of wireless connection point; and selectively connect the transceiver to at least one encamped common wireless connection point.
Regarding claims 4-6, 10-13, 16-18, 21 and 22, they are indicated allowable based on their dependence (directly or indirectly) from claims 3, 10 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646